VAN GRAAFEILAND, Circuit Judge,
concurring in part and dissenting in part:
I agree with my colleagues that the judgment in favor of Kathie E. Raucci individually should be affirmed. I also agree that the judgment in favor of Kathie as adminis-tratrix cannot stand. However, I would go further than my colleagues; I believe that the action to recover for the wrongful death of Chad Raucci should be dismissed.
Under well-established New York law, actionable negligence can arise only out of the breach of a duty owed to the person on whose behalf recovery is sought. Mink v. Keim, 291 N.Y. 300, 304, 52 N.E.2d 444 (1943). That duty must be commensurate with known dangers. Caldwell v. Village of Island Park, 304 N.Y. 268, 274, 107 N.E.2d 441 (1952). “[T]he same act of a defendant may be a breach of duty toward one person while not a breach of duty toward another.” Levine v. City of New York, 309 N.Y. 88, 92-93, 127 N.E.2d 825 (1955). Section 5-4.1 of New York’s Estate Powers and Trust Law (17B McKinney) provides that the personal representative of a decedent "may maintain an action to recover damages for a wrongful act, neglect or default which caused the decedent’s death against a person who would have been liable to the decedent by reason of such wrongful conduct if death had not ensued.” See Prink v. Rockefeller Center, Inc., 48 N.Y.2d 309, 315, 422 N.Y.S.2d 911, 398 N.E.2d 517 (1979). Although there may have been an actionable breach of a special duty owed by the Town of Rotterdam to Kathie Raucci individually, I can find no breach of a similar special duty owed the deceased infant that would permit recovery by Kathie Raucci as administra-trix.
Article 8 of New York’s Family Court Act establishes a civil proceeding the purpose of which is to protect family members from domestic violence. A proceeding un*1060der this Article is originated by a petition alleging that the respondent “assaulted or attempted to assault his or her spouse, parent, child or other member of the same family or household or engaged in disorderly conduct, harassment, menacing or reckless endangerment toward any such per-son_” Fam.Ct.Act § 821(l)(a). The Practice Commentary under section 821, citing Anderson v. Anderson, 25 A.D.2d 512, 267 N.Y.S.2d 75 (1966), states that “due process (as well as the orderly administration of justice) require that the petition conform to standard rules of pleading.”
Kathie Raucci’s petition, which initiated the Family Court proceeding, did not allege that her husband had mistreated her son in any manner. Indeed, there was no way in which such an allegation honestly could have been made. The record establishes beyond dispute that Joseph Raucci was devoted to his son; that although he had formally agreed when he and Kathie separated that she should have custody of the boy, he retained broad rights of visitation. During almost the entire period at issue herein, Joseph saw his son on an average of four times a week, sometimes himself babysitting, and sometimes taking the boy off other babysitters’ hands for short visits. The Order of Protection was issued by the Family Court pursuant to stipulation, and the order’s injunctive provisions were directed to both Joseph and Kathie Raucci. Each was directed not to harass, annoy or alarm the other. Neither was directed not to annoy, harass or injure the son. The only mention of the son was a reference to Joseph’s right of visitation, which was ordered continued.
I take issue with my colleagues’ statement that the child’s father attempted to run Kathie’s car off the road while she was driving with her son and that this was part of a custody dispute between the parties. As above stated, Joseph already had signed a separation agreement with Kathie which gave custody of his son to Kathie subject only to his right of visitation. The true story concerning Joseph’s “attempt to run her car off the road” is a far cry from Kathie’s lurid claim. Her testimony on cross-examination was that, while she was stopped at an intersection waiting for a red light to change, Joseph pulled along side her and told her to pull over to the right so that he could take his son with him. Instead of doing that, Kathie went straight ahead and Joseph turned down a side street behind her.
Q So he did not run you off the road; is that correct?
A It might be.
At the close of the proof, counsel for the Town moved to dismiss the death claim “because there was no proof that there was ever any threat to the child which would give rise to a special relationship or special duty....” The district court denied the motion, stating “I believe that the children are encompassed within the ambit of the protection afforded to the parent and I think that is specific in the Sorichetti case.” Counsel for plaintiff agreed: “We are proposing as a matter of law that you rule and instruct that if Kathy Raucci is covered by the special duty, then Chad is.” This is the interpretation of New York law that the district court adopted in its charge.
Plaintiff’s complaint alleged that the plaintiff, Kathie Raucci, had obtained a Family Court order “to protect plaintiff from threats and physical harm by her husband”; that the defendants “promised special protection of plaintiff from her husband”; that “the special relationship between plaintiff and defendants and the special obligation of defendants to protect plaintiff covered and was applicable to the plaintiff’s son”; that defendants’ acts constituted “a breach of the special relationship between plaintiff and defendants and were the proximate cause” of the death of plaintiff’s son.
Referring to the complaint, the district court charged the jury that it alleged the existence of a special relationship between the Town and Kathie Raucci. The court continued:
Ordinarily, a municipality in New York is not liable for failure to provide police protection. There is an exception, however, to this rule when there exists a *1061special relationship between the municipality and the plaintiff.
If you should find that the special — a special relationship existed between the defendant and plaintiff Kathy E. Raucci, then you may find that such special relationship extended to her son Chad Joseph Raucci.
In contrast to my colleagues, I do not believe that the district court correctly interpreted the New York Court of Appeals’ decision in Sorichetti v. City of New York, 65 N.Y.2d 461, 492 N.Y.S.2d 591, 482 N.E.2d 70 (1985). In that ease, the plaintiffs’ theory of recovery as expressed by Judge Alexander was that the City “negligently failed to take Frank Sorichetti into custody or otherwise prevent his assault upon his daughter after being informed that he may have violated a Family Court order of protection and that he had threatened to do harm to the infant." Id. at 463, 492 N.Y.S.2d 591, 482 N.E.2d 70 (emphasis supplied). Judge Alexander continued:
To uphold the award of damages in this case, we must determine whether a special relationship existed between the infant and the municipality by virtue of (1) the issuance of a judicial order of protection directing Frank Sorichetti to refrain from threatening or assaulting his wife and providing that the order constituted authority for a peace officer to arrest a person charged with violating its terms; and (2) the police department’s knowledge of Frank Sorichetti’s history of assaultive and abusive conduct toward his family and his immediate threats of harm to his daughter and its response to Josephine Sorichetti’s pleas for assistance.
Id. at 464, 492 N.Y.S.2d 591, 482 N.E.2d 70. (emphasis supplied)
The proof in that ease established that, to the knowledge of the police, the infant’s father had threatened to kill the infant on a number of occasions. On November 8, 1975, a Saturday, the infant’s mother delivered the infant to the father in front of the 43rd Precinct in compliance with the weekend visitation rights granted the father by the Family Court. As the father was walking away with the child, he threatened that, before the weekend was up, the child would be making “the sign of the cross” which the mother correctly interpreted as a threat of death. Id. at 465, 492 N.Y.S.2d 591, 482 N.E.2d 70. The mother immediately asked the police for help, which was denied. She made four more frantic requests during the following day, all of which were refused. Id. at 466-67, 492 N.Y.S.2d 591, 482 N.E.2d 70. Around 7:00 p.m. on Sunday, the father inflicted the injuries on the daughter which gave rise to the litigation. Id. at 467, 492 N.Y.S.2d 591, 482 N.E.2d 70.
The Sorichetti court held that “[t]he fact that an injury occurs because of a violation of an order of protection does not in itself create municipal liability.” Id. at 470, 492 N.Y.S.2d 591, 482 N.E.2d 70. It held, however, that a special relationship existed between the City and the infant which arose out of
(1) the order of protection; (2) the police department’s knowledge of Frank Sori-chetti’s violent history, gained through and verified both by its actual dealings with him, the existence of the order of protection, and its knowledge of the specific situation in which the infant had been placed; (3) its response to Josephine Sorichetti’s pleas for assistance on the day of the assault; and (4) Mrs. Sorichet-ti’s reasonable expectation of police protection.
Id. at 469, 492 N.Y.S.2d 591, 482 N.E.2d 70.
As explained by the New York Court of Appeals in a subsequent opinion, its deviation from the requirement of a “direct contact” between the infant and the City in the Sorichetti case “may be explained by the close relationship between the interests of the mother and those of the child, as well as by the fact that the mother’s contact with the police had been initiated solely for the purpose of obtaining protection for the child, who was herself helpless.” Cuffy v. City of New York, 69 N.Y.2d 255, 261-62, 513 N.Y.S.2d 372, 505 N.E.2d 937 (1987). See also Kircher v. City of Jamestown, 74 *1062N.Y.2d 251, 258 n. 2, 544 N.Y.S.2d 995, 543 N.E.2d 443 (1989), where the Court said:
Another factor explaining our decision in Soricketti was the police department’s specific “knowledge of Frank Sorichetti’s violent history, gained through and verified both by its actual dealings with him, the existence of the order of protection, and its knowledge of the specific situation in which the infant had been placed” (Sorichetti v. City of New York, 65 N.Y.2d 461, 469, 492 N.Y.S.2d 591, 482 N.E.2d 70).
The facts in the instant case differ markedly from those of Soricketti. Chad’s mother and father were living apart pursuant to a separation agreement which expressly recognized the existence of a “close relationship” between the children and their father. The order of protection, upon which my colleagues place heavy reliance, specifically provided for visitation between the infant and his father. The record is clear that the father was devoted to his son. The father did, however, become extremely upset with his wife because, although still married to him, she had taken up with another man. There is no proof whatever of police knowledge that the infant Chad was at any time in danger from his father.
Q Ma’am, my question is did you ever feel that your husband would harm Chad?
A I didn’t think he would actually harm Chad.
Q And you never requested any protection for your son; is that correct?
A That’s correct.
The infant was killed when, after Chad’s father shot the mother’s paramour, Chad was struck by a shot aimed at his mother. There is no contention that the father intended to kill his son. The substance of my colleagues’ holding appears to be that, although Chad’s mother did not believe that Chad needed police protection and did not ask for it, the police nonetheless should have provided it because Chad’s father turned out to be a poor marksman.
My interpretation of New York law convinces me that the district court should have dismissed the death action in response to the Town’s motion. At the very least, the Town is entitled to a new trial in which the jury would be charged correctly on the applicable New York law.1

. The differing interpretations of state law by the majority and the dissent herein illustrate vividly why the district court should not have retained jurisdiction of the state cause of action for wrongful death when the federal cause of action was dismissed. See Robison v. Via, 821 F.2d 913, 925 (2d Cir.1987).